                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


TOMMY JOE MILLER,                                       *

        Plaintiff,                                      *
v.                                                                   Case No.: GJH-18-2022
                                                        *
CSX TRANSPORTATION, INC.,
                                                        *
        Defendant.
                                                        *
*       *        *        *       *        *        *       *        *        *       *        *        *

                                      MEMORANDUM OPINION

        Plaintiff Tommy Joe Miller brought this workplace injury and discrimination action

alleging that Defendant CSX violated (1) the Federal Employers’ Liability Act (FELA), 45

U.S.C. § 51, et seq.; (2) the Family and Medical Leave Act (FMLA), 45 U.S.C. § 2601, et seq.;

(3) Section 504 of the Rehabilitation Act, 29 U.S.C. § 701, et seq.; and (4) Section 510 of the

Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001, et seq. ECF No. 16.

Plaintiff has since conceded that his FMLA claim and some of his Rehabilitation Act allegations

are barred by statutes of limitations and should be dismissed. ECF No. 19 at 1. Pending before

the Court is Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint. ECF No. 17. No

hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the following reasons, Defendant’s

Motion to Dismiss will granted in part and denied in part.

I.      BACKGROUND1

        Plaintiff worked for Defendant from 2005 until his termination in 2016. ECF No. 16 ¶¶

11, 24. During his tenure, he held different positions including serving in a heavy labor role as a


1
 Unless otherwise stated, the background facts are taken from Plaintiff’s Amended Complaint, ECF No. 16, and are
presumed to be true.

                                                        1
machinist repairing locomotive engines for freight transportation and working in a less

physically demanding role as a sedentary contract supervisor. Id. ¶ 11.

        Plaintiff has a history of back and leg pain. Id. ¶ 12. He has diagnoses of L5

radiculopathy, scoliosis and spondylosis and had a lumbar nerve root decompression in 2013. Id.

Beginning in July of 2015, while Plaintiff was employed as a machinist, Defendant assigned

Plaintiff overtime shifts that aggravated Plaintiff’s pre-existing condition and that he could not

complete because of pain and numbness. Id. ¶¶ 12, 15. Plaintiff approached various managers to

inform them that working double shifts would exacerbate his back problems. Plaintiff’s union

representative also told a supervisor that Plaintiff could not be assigned work requiring double

shifts because of his medical conditions. Id. ¶ 13. But rather than permitting Plaintiff not to work

overtime or reassigning Plaintiff to a less physically strenuous position, Defendant continued to

assign Plaintiff heavy labor work involving overtime shifts. Id. ¶¶ 13, 42.

        On October 4, 2015, Defendant presented Plaintiff with a letter concerning attendance

violations related to Plaintiff’s failure to finish working an overtime shift. Id. ¶ 16. Plaintiff

responded to the letter by explaining again that working a full double shift exacerbated his back

and leg pain. Id. ¶ 16. A manager responded that another, older employee was able to work

double shifts and that Plaintiff would receive a “charge letter” if he failed to finish a double shift

again. Id.

        At this point, Plaintiff applied for FMLA leave. Id. ¶ 17. Defendant approved Plaintiff for

intermittent FMLA leave, which he used on October 21, 22, and 23, 2015. Id. On October 28,

2015, Plaintiff visited the Parkway Neuroscience and Spine Institute and was told he should stop

working because his back injuries had been exacerbated. Id. ¶ 18. Plaintiff stopped working,

began physical therapy, and then underwent a spinal fusion surgery on February 12, 2016. Id.



                                                   2
       Plaintiff’s physician completed a Certificate of Ongoing Illness or Injury (COII) every 45

days, and Defendant received these forms at least through June 2016. Id. ¶ 20. A May 23, 2016

letter advised Plaintiff that if he planned to be out of work longer then July 5, 2016, he should

have his physician complete a COII form at that time. Id. ¶ 21. The letter did not explain that a

failure to complete a COII form by the deadline would result in termination from employment or

any discipline. Id. On June 28, 2016, Plaintiff dropped off a COII form at his physician’s office

during a regularly scheduled visit. Id. ¶ 22. His physician had always sent COII forms directly to

Defendant in the past. Id. ¶ 23. However, on July 21, 2016, Plaintiff received a certified letter

from Defendant advising that he was charged with job abandonment and failure to protect his

seniority because Defendant had not received his updated COII. Id. ¶ 24. The letter explained

that an appeal could be filed within fifteen days requesting a hearing. Id.

       Plaintiff drove to his physician’s office and learned that the office had been delayed in

sending the updated COII form. Id. ¶ 25. Plaintiff’s physician faxed the form supporting

Plaintiff’s continued leave to Defendant on July 25, 2016. Id. ¶ 26. An investigative hearing was

held on August 3, 2016 where Plaintiff presented the letter from his physician’s office and

explained what had caused the delay by his physician’s office in submitting the form. Id. ¶ 27.

Although Plaintiff demonstrated that he had not abandoned his position but instead was on an

approved medical leave, Defendant nonetheless terminated Plaintiff’s employment. Id. Plaintiff

filed this suit on July 3, 2018. ECF No. 1.

II.    STANDARD OF REVIEW

       Defendant moves to dismiss Plaintiff’s Amended Complaint on the ground that it fails to

state a claim upon which relief can be granted. When deciding a motion to dismiss, a court “must

accept as true all of the factual allegations contained in the complaint,” and “draw all reasonable



                                                 3
inferences in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

F.3d 435. 440 (4th Cir. 2011) (citations and internal quotation marks omitted). Pursuant to Rule

8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But

to survive a motion to dismiss invoking Federal Rule of Civil Procedure 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662. 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544. 570 (2007)). The factual allegations must be more than “labels and conclusion . . .

Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. A complaint will not survive Rule 12(b)(6) review where it contains

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 663. “But

where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” See id. at 679 (citing Fed. Rule Civ. Proc. 8(a)(2)).

III.    DISCUSSION

        Because Plaintiff concedes that his FMLA claims (Count II) are barred by a statute of

limitations, those claims will be dismissed without further analysis. The Court next addresses the

sufficiency of Plaintiff’s FELA, Rehabilitation Act, and ERISA allegations in turn.




                                                   4
             A. FELA – Negligent Assignment (Count I)2

         The FELA provides the exclusive remedy for railroaders who are injured because of an

employer’s negligence while the employee is working in interstate commerce. See Wabash R.R.

Co. v. Hayes, 234 U.S. 86, 89 (1914); Dixon v. CSX Transp., Inc., 990 F.2d 1440, 1442 n.2 (4th

Cir. 1993). To state a FELA claim, a plaintiff must allege that the employer owed the plaintiff a

particular duty of care and that a breach of that duty caused the plaintiff damages. Adams v. CSX

Transp., Inc., 899 F.2d 536, 539 (6th Cir. 1990). A railroad has a duty to assign an employee

work for which he is reasonably suited in light of any known disabilities and to avoid

aggravating those known injuries. E.g., Fletcher v. Union Pacific R.R. Co., 621 F.2d 902, 909–

10 (8th Cir.1980) (collecting cases); Dunn v. Conemaugh & Black Lick R.R., 267 F.2d 571 (3d

Cir. 1959) (imposing liability where employee who underwent major abdominal surgery known

to the employer was nonetheless assigned to perform heavy lifting, which caused the employee

injuries).3 The railroad breaches this duty if it assigns an employee work that is unreasonable

given the employee’s capacity. See id.

         According to Plaintiff’s Amended Complaint, Defendant assigned Plaintiff work that was

beyond his capacity despite being on notice of Plaintiff’s disability. ECF No. 16 ¶¶ 12–15.

Specifically, although Plaintiff told Defendant that working overtime shifts would exacerbate his

back problems, Defendant nonetheless continued to assign Plaintiff heavy labor work that


2
  Plaintiff’s Opposition to Defendant’s Motion to Dismiss argues that Defendant “is liable under FELA because it
failed to provide sufficient personnel.” ECF No. 19 at 6. However, there are no allegations supporting such a claim
in the Amended Complaint. ECF No. 16.
3
  See also Moreno v. Grand Victoria Casino, 94 F. Supp. 2d 883, 895 (N.D. Ill. 2000) (“employer owes a duty to
assign employees to work for which they are reasonably suited.”); Massimiani v. Monongahela Ry. Co., 339 F.
Supp. 832, 833 (W.D. Pa. 1972) (“the railroad has a duty not to aggravate known disabilities in an employee by
negligently assigning that employee to perform work which reasonable men would realize might aggravate his
disability.”); McCarra v. Illinois Cent. R. Co., 798 So. 2d 252, 259 (La. App. 5 Cir. September 25, 200) (“A railroad
has a duty to assign employees to work for which they are reasonably suited and breaches that duty if it negligently
assigns an employee to perform work beyond his capacity.”).


                                                         5
required double shifts. ECF No. 13. Taking the factual allegations as true, Plaintiff’s back and

leg pain was aggravated by Defendant negligently assigning him to perform work that

foreseeably would exacerbate his disability. Id. ¶¶ 12–15. Thus, Plaintiff has sufficiently alleged

that Defendant negligently assigned him work that was beyond his capacity in violation of

FELA.

        Defendant’s argument that it assigned Plaintiff suitable work because Plaintiff was able

to perform the work of a machinist during a regular shift fails. Drawing all reasonable inferences

in Plaintiff’s favor, the Plaintiff was required to work double shifts and made unsuccessful

attempts to do so. Id. For example, a manager told the Plaintiff that if he failed to complete a

double shift again he would be disciplined. Id. ¶ 16. It is reasonable to draw the inference from

this factual allegation that working overtime was made a mandatory part of his job. Because he

was repeatedly assigned double shifts, the work exceeded Plaintiff’s physical capacity.

        Additionally, Defendant’s reliance on Consolidated Rail Corporation v. Gottshall is

misplaced. Defendant cites Gottshall to support its position that a claim of having “been given

too much—not too dangerous—work” is insufficient to state a FELA claim. But that out of

context quotation is not relevant here for two reasons. 512 U.S. 532, 558 (1994). First, based on

the allegations in the Amended Complaint, “too much” work in Plaintiff’s case did constitute

unreasonably “dangerous” work because the extra time Plaintiff was required to work

foreseeably exacerbated Plaintiff’s pre-existing condition. Second, Gottshall did not address a

negligent assignment claim alleged to have caused physical harm. Instead, Gottshall dealt with a

negligent infliction of emotional distress claim, and specifically whether a “work-stress related

claim” that arose “in the ordinary course of employment” fell “within the common law’s

conception of the zone of danger.” Id. That alleging “stress” from “too much” work is



                                                 6
insufficient to state a negligent infliction of emotional distress claim says nothing about an

employee’s right to avoid an unreasonable risk of physical harm caused by a negligent

assignment.

        In sum, Plaintiff has sufficiently alleged a negligent assignment claim, and Defendant’s

motion will be denied as to Count I of the Amended Complaint.

              B. Rehabilitation Act (Count III)

        Section 504 of the Rehabilitation Act states, “[n]o otherwise qualified individual with a

disability . . . shall, solely by reason of her or his disability, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” 29 U.S.C. § 794(a). The same standards used to determine whether

an employer violated the Americans with Disabilities Act (ADA) apply to Rehabilitation Act

claims. See id. at § 794(d); Ennis v. Nat’1 Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th

Cir. 1995).

        Courts in this jurisdiction have applied a two-year statute of limitations to claims brought

pursuant to the Rehabilitation Act. See Magness v. Harford Cty.,No. CV ELH-16-2970, 2018

WL 1505792, at *16 (D. Md. Mar. 27, 2018); Bales v. Maryland Judiciary/Admin. Office of the

Courts, No. 15-CV-03293-JFM, 2016 WL 6879902, at *7 (D. Md. Nov. 22, 2016); Bowen v.

Maryland, Dep't of Pub. Safety & Corr. Servs., No. CV RDB-17-1571, 2018 WL 1784463, at *6

(D. Md. Apr. 12, 2018). To state a claim for discrimination under the Rehabilitation Act, a

plaintiff must allege: (1) he is disabled; (2) he was otherwise qualified for the employment in

question; and (3) he suffered an adverse employment action because of the disability.

Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 498 (4th Cir. 2005).




                                                   7
With these overarching principles in mind, the Court specifically considers whether Plaintiff has

stated a failure-to-accommodate or retaliation claim pursuant to the Rehabilitation Act.

               i.      Failure to Accommodate

       To plead a failure-to-accommodate claim under the Rehabilitation Act, a plaintiff must

allege that “(i) she qualifies as an ‘individual with a disability’ as defined in 29 U.S.C. § 705(20):

(2) the [Defendant] had notice of her disability; (3) she could perform the essential functions of

her job with a reasonable accommodation; and (4) the [Defendant] refused to make any

reasonable accommodation.” See Reyazuddin v. Montgomery Cty., Maryland, 789 F.3d 407, 414

(4th Cir. 2015). “A reasonable accommodation is one that ‘enables [a qualified] individual with a

disability . . . to perform the essential functions of [a] position.’” Jacobs v. N.C. Admin. Office of

the Cts., 780 F.3d 562, 580 (4th Cir. 2015) (quoting 29 C.F.R. § 1630.2(o)(1)(ii)) (alterations in

original). Reasonable accommodations may include “job restructuring, [or] part-time or modified

work schedules,” 42 U.S.C. § 12111(9)(B), or “permitting the use of accrued paid leave or

providing additional unpaid leave for necessary treatment,” 29 C.F.R. § 1630.2(o) (Appendix)

(2011); see also Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013). Further, an

employer may fail to accommodate an employee in violation of the Rehabilitation Act by not

reassigning the employee to another vacant position for which the employee is qualified. Duffy v.

Al Packer Ford, Inc., No. CIV. HAR 95-2202, 1996 WL 281563, at *4 (D. Md. May 13, 1996),

aff’d, 108 F.3d 1371 (4th Cir. 1997). As part of the obligation to consider reasonable

accommodation requests, the Rehabilitation Act “imposes upon employers a good-faith duty to

engage [with their employees] in an interactive process to identify a reasonable

accommodation.” Jacobs, 780 F.3d at 580.




                                                  8
       Here, Defendant does not dispute that Plaintiff alleges that he was disabled and that he

suffered an adverse employment action when he was terminated. See ECF No. 17-1 at 23–25.

Further, Plaintiff concedes that some of the allegations in the Amended Complaint occurred

outside of the two-year statute of limitations period. ECF No. 19 at 1, 7. Specifically, to the

extent that Plaintiff alleges Defendant failed to reasonably accommodate him in 2015 when

Plaintiff told management that working double shifts would exacerbate his disability, those

failure-to-accommodate claims are time barred since Plaintiff did not file suit until July 3, 2018.

Id.

       However, Plaintiff made additional requests for reasonable accommodations in July and

August 2016 when he requested additional leave to recover from his spinal fusion surgery. ECF

No. 16 ¶¶ 26, 27. Drawing all reasonable inferences in Plaintiff’s favor, permitting Plaintiff to

use his approved leave would have enabled him to eventually return to work where, as alleged,

he could perform the essential functions of a machinist. The term “essential functions” means the

fundamental job duties of the employment position. 29 C.F.R. § 1630.2(n)(1). The Amended

Complaint emphasizes that Plaintiff was able to perform a machinist’s fundamental job duties so

long as he was not required to work overtime shifts. ECF No. 16 ¶ 29. Plaintiff also alleges that

other “vacant, funded positions” existed that Plaintiff could have been reassigned to if he was

unable to return to a heavy labor position because of his disability. Id. ¶ 42. In particular,

Plaintiff suggests that he was fit for the more sedentary role of contract supervisor, a position he

had previously held. Id. According to the Amended Complaint, Defendant did not engage in an

interactive process with Plaintiff to identify whether permitting Plaintiff to use additional leave,

allowing Plaintiff to eventually return to work as a machinist without mandating overtime shifts,




                                                  9
or reassigning Plaintiff to a sedentary contract supervisor role would reasonably accommodate

Plaintiff’s disability.

        In sum, the Amended Complaint sufficiently pleads a timely failure-to-accommodate

claim and Defendant’s motion will be denied as to those allegations.

                ii.       Retaliation

        To state a claim for retaliation under the Rehabilitation Act, a plaintiff must allege that he

engaged in a protected activity and that as a result the defendant took an adverse action against

him. Brady v. Bd. of Educ. of Prince George’s Cty., 222 F. Supp. 3d 459, 474 (D. Md. 2016),

aff’d, 707 F. App’x 780 (4th Cir. 2018). Under the burden shifting framework of McDonnell

Douglas, if a legitimate non-retaliatory reason for the adverse action exists on the face of a

complaint, then to properly plead a retaliation claim, Plaintiff must also allege facts

demonstrating that the employer’s proffered reason is a pretext for forbidden retaliation. See S.B.

ex rel. A.L. v. Bd. of Educ. of Harford Cty., 819 F.3d 69, 78 (4th Cir. 2016) (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).

        Defendant does not dispute that Plaintiff alleged he engaged in a protected activity by

requesting to use leave as a reasonable accommodation or that Plaintiff’s termination constitutes

an adverse action, but Defendant argues that the factual allegations do not plausibly plead a

causal relationship between the protected activity and Plaintiff’s firing. ECF No. 17-1 at 27–28.

However, “close temporal proximity between activity protected by the statute and an adverse

employment action may suffice to demonstrate causation.” Waag v. Sotera Def. Sols., Inc., 857

F.3d 179, 192 (4th Cir. 2017). Here, Plaintiff alleges that his physician submitted a form

supporting Plaintiff’s continued leave on July 25, 2016 and that days later, on August 3, 2016,

Plaintiff was terminated for abandoning his position even though an investigative hearing



                                                 10
demonstrated that Plaintiff had not abandoned his position but was on approved medical leave.

ECF No. 16 ¶ 26–27. This timeline demonstrates close temporal proximity between the activity

protected by the Rehabilitation Act (i.e. making a reasonable accommodation request) and the

adverse employment action and suffices to plead Plaintiff’s prima facie case.

       Defendant claims that Plaintiff’s job abandonment constitutes a legitimate, non-

retaliatory reason for firing Plaintiff, ECF No. 17-1 at 25-1, but the Amended Complaint

includes allegations that indicate Defendant knew that Plaintiff had not abandoned his position

even though he submitted his updated COII form late, ECF No. 16 ¶¶ 26–27. Specifically, the

Amended Complaint indicates that Plaintiff provided a “reasonable explanation” for the untimely

filing of his form, that the form was filed only a few weeks late, and that Plaintiff immediately

took action to demonstrate that he had not abandoned his position but instead was on approved

medical leave. Id. Assuming the truth of the factual allegations and drawing all reasonable

inferences in Plaintiff’s favor, it is not logical that given these facts Defendant would conclude

that Plaintiff had abandoned his position and that this legitimate, non-retaliatory reason was the

cause of his termination.

       Taken together, Plaintiff has stated a retaliation claim, and Defendant’s motion will be

denied as to these allegations.

           C. ERISA (Count IV)

       Pursuant to 29 U.S.C. § 1140, “[i]t shall be unlawful for any person to discharge, fine,

suspend, expel, discipline, or discriminate against a participant or beneficiary for exercising any

right to which he is entitled under the provisions of an employee benefit plan . . . for the purpose

of interfering with the attainment of any right to which such participant may become entitled

under the plan[.]” 29 U.S.C. § 1140. This section of ERISA “prevents unscrupulous employers



                                                 11
from discharging” employees to stop them from obtaining benefits. See Conkwright v.

Westinghouse Elec. Corp., 933 F.2d 231, 239 (4th Cir.1991) (collecting cases). According to the

Amended Complaint, Plaintiff was terminated because he sought to access continued leave

benefits. As described above, Defendant’s position that Plaintiff was fired, not for requesting

continued leave, but for job abandonment is refuted by Plaintiff’s allegations, assumed to be true

at this stage, that Plaintiff demonstrated he had not abandoned his position but was on approved

medical leave. The Amended Complaint also includes factual allegations that support Plaintiff’s

claim that his firing was part of a pattern or practice by Defendant to interfere with employees’

access to benefits. Thus, Plaintiff has sufficiently pled that he was discharged or discriminated

against for exercising his rights under ERISA, and Plaintiff’s ERISA claim will not be dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss is granted in part and denied in

part. A separate Order shall issue.


Date: May 3, 2019                                            _/s/_________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                12
